UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-6308



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALAND TRACY HALL,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CR-94-92, CA-01-4-7)


Submitted:   April 27, 2001                    Decided:   May 7, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Aland Tracy Hall, Appellant Pro Se. Ray B. Fitzgerald, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aland Tracy Hall appeals the district court’s orders:    (1)

dismissing without prejudice his 28 U.S.C.A. § 2255 (West Supp.

2000) motion for failure to obtain authorization pursuant to 28

U.S.C.A. § 2244 (West 1994 & Supp. 2000); and (2) denying his

motion for reconsideration of that order.    We have reviewed the

record and the district court’s opinion and orders and find no re-

versible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   United States v. Hall, Nos. CR-94-92; CA-01-4-7 (W.D. Va.

Jan. 5 and 24, 2001).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2